In a paternity proceeding, the appeal is from an order of filiation and support of the Family Court, Orange County, dated December 30, 1977 and made after a nonjury trial. Order reversed, on the law and the facts, without costs or disbursements, and proceeding dismissed. The mother of the child admitted that she had shared a promiscuous relationship with another man at one time and admitted access by that man during the critical time of possible conception. Therefore, the evidence of paternity was not clear, convincing and entirely satisfactory. Damiani, J. P., Shapiro, Margett and Martuscello, JJ., concur.